t c memo united_states tax_court whistleblower 22231-12w petitioner v commissioner of internal revenue respondent docket no 22231-12w filed date robert f katzberg for petitioner charles j butler for respondent memorandum findings_of_fact and opinion lauber judge this whistleblower award case is before the court on a motion by the internal_revenue_service irs or respondent to dismiss for lack of jurisdiction petitioner received several emails from the irs whistleblower office office that petitioner asserts constitute a determination regarding one of his claims the issue we must decide is whether the irs made a determination regarding an award within the meaning of sec_7623 sufficient to confer jurisdiction on this court findings_of_fact these findings_of_fact are based on the parties’ pleadings a stipulation of facts with accompanying exhibits and an evidentiary hearing at the hearing the court received testimony from stephen whitlock director of the office he test- ified about the office’s procedures for processing claims generally and about its handling of the particular claim at issue here we found his testimony instructive and credible in all respects petitioner filed form_211 application_for award for original information with the office in date on the application petitioner asserted that he was cooperating with the department of justice and the irs criminal investiga- the court granted petitioner’s motion to proceed anonymously in this case in an effort to preserve petitioner’s anonymity the parties in their briefs and other filings refer to the u s taxpayer who is the subject of the relevant whistleblower claim as taxpayer we will employ the same convention in this opinion when referring to taxpayer and to petitioner we will employ the masculine pro- noun and possessive adjective without intending to create any implication con- cerning the gender of either person all statutory references are to the internal_revenue_code in effect at the relevant times all dollar amounts are rounded to the nearest dollar tion division in connection with the ongoing investigation of two swiss bankers petitioner alleged that his cooperation with those agencies had led to and would lead to more information about these bankers’ involvement in tax_evasion by u s persons having undeclared offshore financial accounts on date the office notified petitioner that it had received the form_211 and assigned unique claim numbers to his claims regarding the two swiss bankers the office advised petitioner that if it initiated an investigation as a result of the information final resolution of his claims could take several years no award could be paid until the irs had collected any taxes or other_amounts assessed by virtue of the information petitioner had supplied subsequent communications letters emails and phone calls ensued be- tween cindy stuart the office analyst assigned to petitioner’s claims and peti- tioner’s counsel petitioner’s counsel tried to convince ms stuart and the office that petitioner’s cooperation was the linchpin in the prosecution of the two swiss bankers which allegedly led to the government’s receiving incriminating infor- mation about numerous u s taxpayers the office subsequently informed petitioner that the claim number assignment is strictly for control purposes and no inference should be drawn of the applicability of any award payment on date petitioner filed with the office a third claim for an award which is the subject of the present controversy petitioner filed this claim after learning that taxpayer had agreed to pay a substantial penalty in conjunc- tion with a guilty plea for filing a false tax_return taxpayer admitted that one of the swiss bankers had helped him open swiss bank accounts to conceal his in- come and assets from u s authorities by the guilty plea taxpayer agreed to pay a multimillion-dollar civil penalty for failing to file form td f re- port of foreign bank and financial accounts fbar see u s c sec a taxpayer also agreed to pay the irs a relatively small amount of restitution reflecting unpaid federal_income_tax due on income earned from the swiss bank accounts petitioner claimed entitlement to an award based upon the aggregate amount_paid by taxpayer given petitioner’s alleged involvement in the swiss banker’s arrest which led to taxpayer 1’s arrest on date the office assigned this claim a unique claim number ending in taxpayer claim on date petitioner’s counsel sent ms stuart a detailed memo- randum outlining petitioner’s asserted connection with taxpayer and urging that an award for the taxpayer claim be finalized without delay on january ms stuart mailed petitioner’s counsel a letter confirming receipt of the january letter she informed him that t he claim for award under sec_7623 is still open and under active consideration and that a number of actions must be completed before a determination is made petitioner’s counsel sent ms stuart a number of follow-up letters between february and date in her replies ms stuart stated that the office had not yet received the information necessary to make a determination that the taxpayer claim was not yet ready for decision and that sec_6103 prevented her from discussing certain matters with petitioner’s counsel in an email dated date ms stuart closed her message by stating as for your inquiry regarding the taxpayer claim i believe you spoke to an office employee about your concerns i have included the service’s position on this topic if you still have concerns you can contact me one concern petitioner’s counsel had expressed was whether fbar pay- ments would be includable in collected_proceeds including penalties interest additions to tax and additional_amounts that form the basis for an award under sec_7623 aware of this concern ms stuart attached to her email a memorandum prepared for stephen whitlock by mark s kaizen associate chief_counsel_irs general legal services dated date this memorandum articulates the legal foundation for the office’s position that fbar payments because they are made pursuant to title rather than title_26 of the u s code are not collected_proceeds within the meaning of sec_7623 the office received this advice after it had sought guidance on the matter ms stuart attached this document to her email as a courtesy to petitioner petitioner’s counsel responded to ms stuart by email the next day as fol- lows please confirm our reading of your email below that based on the service’s position expressed in the date memo you attached your office has now officially denied the taxpayer claim at that time the office had not determined whether the taxpayer claim merited an award because it had not yet learned from the operating side of the irs whether or how petitioner’s information was used if at all with respect to taxpayer ms stuart accordingly responded to petitioner’s counsel by email the next day date as follows the taxpayer claim remains open when the whistleblower office has made a determination related to the claims for award filed by petitioner you will be issued official written correspondence at this point we have not made a determination regarding any of the related claims the service’s position expressed in the date memo that i provided you was simply to let you know that at the point a determination can be made proceeds collected under title and or title would not be considered as part of the claim because the bulk of the proceeds collected from taxpayer consisted of fbar payments for violation of title petitioner decided that there was nothing meaningful left for the office to investigate with respect to this claim petitioner thus viewed ms stuart’s emails as a de_facto determination that the taxpayer claim had been denied on date petitioner filed a petition in this court to challenge that supposed determination on date respondent filed a motion to dismiss this case for lack of jurisdiction this motion contends that the irs had not yet made a determination regarding an award sufficient to confer jurisdiction on this court and that in any event petitioner’s claim relates to title and falls outside the scope of sec_7623 during july or date the office received information from the irs criminal_investigation_division and the irs large_business_and_international_division that the government had not used petitioner’s information as a basis for taking action against taxpayer the office thereafter issued to petitioner on date a letter that both parties agree constitutes a determination that petitioner’s taxpayer claim has been denied petitioner filed a petition from that determination and the matter is currently pending before the court see whistleblower 22716-13w v commissioner dkt no 22716-13w petitioner nevertheless opposes respondent’s motion to dismiss the instant case for lack of jurisdiction we agree with the parties that despite the filing of the second petition the instant case is not moot but continues to present a justiciable case or controversy thus we may decide whether to dismiss the instant case for lack of jurisdiction opinion this court always has jurisdiction to determine whether it has jurisdiction 135_tc_70 the tax_court is a court of limited jurisdiction and we must ascertain whether the case before us is one that congress has authorized us to consider see sec_7442 81_tc_879 we may not enlarge upon the statutory grant of our authority see 66_tc_61 in this case we must decide whether communications between petitioner’s counsel and ms stuart establish that the irs had made as of date a determina- tion regarding an award within the meaning of sec_7623 sufficient to confer jurisdiction on this court i statutory framework the irs has long had authority to pay awards to persons now called whistleblowers who provide information leading to the recovery_of unpaid taxes see sec_7623 the payment of such awards was solely discre- tionary for many years in response to concerns about the management of the discretionary award regime congress enacted legislation in to address perceived problems with the whistleblower program tax relief and health care act of pub_l_no div a sec_406 sec_120 stat pincite effective date the legislation added to sec_7623 a new subsection b which requires the payment of nondiscretionary whistleblower awards in specified circumstances and provides this court jurisdiction to review irs determinations regarding such awards see cooper t c pincite a claimant who does not meet the sec_7623 requirements for a nondiscretionary award remains eli- gible for an award at the irs’ discretion under sec_7623 sec_7623 requires payment of an award if the irs proceeds with an administrative or judicial action to collect taxes based on information brought to the secretary’s attention by an individual the award amount must be at least and not more than of the collected_proceeds including penalties inter- est additions to tax and additional_amounts resulting from the action or settle- ment thereof ibid the determination of the amount shall depend upon the extent to which the individual substantially contributed to such action ibid the irs may determine a lower percentage award if the whistleblower makes a less substantial contribution to the recovery or if the whistleblower planned and initiated the activities leading to the underpayment_of_tax sec_7623 and the irs is directed to deny an award altogether if the whistle- continued sec_7623 defines the universe of claims that are subject_to the nondiscretionary award program established in subsection b the irs must pay claims on a nondiscretionary basis only with respect to actions against a taxpayer whose gross_income exceeds dollar_figure for any taxable_year subject_to such action and only if the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure sec_7623 and b sec_7623 captioned appeal of award_determination governs our jurisdiction over whistleblower claims it provides any determination re- garding an award under paragraph or may within days of such determination be appealed to the tax_court and the tax_court shall have juris- diction with respect to such matter by referring to determinations under para- graph or sec_7623 makes clear that we have jurisdiction to review only determinations concerning nondiscretionary awards authorized by subsection b ii analysis as jurisdictional provisions go sec_7623 is rather unusual unlike most other sections of the internal_revenue_code that confer jurisdiction on this continued blower is convicted criminally for planning and initiating such activities sec_7623 court sec_7623 does not prescribe any particular form of notice to the would-be petitioner indeed it does not literally require that the irs provide that person with written notice of any kind but simply that it make a determination the statute’s failure to specify an unambiguous ticket to the tax_court has created serious interpretative and practical problems both for whistleblowers and for the court we addressed certain of these problems in cooper v commissioner t c pincite we there held that we have jurisdiction to review not only an irs determination concerning the amount of an award but also any determination to deny an award in ascertaining whether the irs has made a determination to deny an award we held that the labeling of an irs communication is not dispositive and does not control whether the document constitutes a deter- mination ibid we found that the letter issued in cooper while not labeled a determination states respondent’s final conclusion that petitioner is not entitled to an award and provides an explanation for this conclusion id pincite because the letter constituted a final administrative decision regarding petitioner’s whistleblower claims in accordance with the established procedures we held that it constituted a determination regarding an award within the meaning of section b and that we accordingly had jurisdiction to review it t c pincite under these standards it seems clear that the email exchanges between ms stuart and petitioner’s counsel do not establish that the office had made as of date a determination to deny the taxpayer claim to the con- trary ms stuart’s email of that date stated that the taxpayer claim remains open and that petitioner would be issued official written correspondence once the office did make a determination regarding this claim as of date the office was still waiting to hear from the relevant irs operating divisions whe- ther the information petitioner supplied had led to the action against taxpayer this is an essential element that must be satisfied before the irs can make a non- discretionary award_determination under sec_7623 since the office was still investigating this issue it had not yet made a final administrative decision consistently with our opinion in cooper t c pincite we have held that the labeling of an irs communication is not dispositive in ascertaining whether it has made a determination sufficient to afford us jurisdiction under other code provisions see eg secc v commissioner t c __ __ slip op pincite date irs letter was a determination concerning worker classification for purposes of sec_7436 corbalis v commissioner t c __ __ slip op pincite date irs letter was a determination concerning interest abatement for purposes of sec_6404 regarding petitioner’s whistleblower claim in accordance with the estab- lished procedures see cooper t c pincite in urging a contrary conclusion petitioner relies on what he regards as the plain meaning of the word any see sec_7623 according to petitioner congress chose not to limit this broadest of jurisdictional delegations with modi- fiers on the word ‘any’ such as ‘dispositive’ or ‘material ’ petitioner contends that we should not read into the statute any limiting language and that ‘any de- termination regarding an award’ means just that we are not persuaded in her date email ms stuart informed petitioner’s counsel that the office had received legal advice that fbar payments cannot be included in collected_proceeds for purposes of making awards under sec_7623 she accordingly advised him that at the point a determination can be made proceeds collected under title would not be considered as part of the claim as we held in cooper t c pincite a determination regarding an award means a determination as to the amount of an award or a determina- tion to deny an award congress cannot possibly have intended that this phrase would embrace every subsidiary finding of fact or conclusion of law that enters into the office’s ultimate decision as to whether an award is appropriate and if so the amount thereof even if the office’s policy decision concerning fbar payments consid- ered in isolation does not constitute a determination regarding an award peti- tioner insists that it constitutes a de_facto determination on the particular facts of this case that is so petitioner contends because more than of the aggregate recovery from taxpayer consisted of fbar payments according to petitioner this demonstrates that the office had nothing left to investigate regarding this claim once it concluded that the fbar component could not qualify contrary to petitioner’s assertion there was something left for the office to investigate--namely whether the action against taxpayer was based on inform- ation brought to the secretary’s attention by petitioner and if so whether the information petitioner provided had substantially contributed to that recovery see sec_7623 sec_7623 gives us jurisdiction to review any deter- mination regarding an award under paragraph or the irs cannot make a determination under paragraph until it has completed its review of all elements specified in that paragraph the office did not receive from the irs operating divisions until july or date the information necessary to ascer- tain whether the action against taxpayer was based on information brought to the secretary’s attention by petitioner or whether petitioner’s information sub stantially contributed to that recovery only then was the office in a posi- tion to make a conclusive determination regarding the taxpayer claim this holding is supported not only by the statute’s language but also by sound principles of judicial policy it is the policy of this court to try all the issues raised in a case in one proceeding to avoid piecemeal and protracted litiga- tion haft trust v commissioner 62_tc_145 the goal of this policy is to avoid the inefficiency and duplication of effort with its attendant delay and waste of time that piecemeal litigation inevitably entails see 91_tc_74 as the facts of this case show our assumption of jurisdiction before the office has concluded its entire investigation would necessarily lead to piecemeal litigation when petitioner filed his petition in our court the office had not yet ascer- tained whether his information had led to action against taxpayer suppose that we had taken jurisdiction of this case and decided the question petitioner poses-- whether fbar payments constitute additional_amounts within the meaning of sec_7623 and b and are thus properly includable in the basis for a nondiscretionary award we now know that the office concluded after petitioner filed the instant petition that his information did not lead to the recovery from taxpayer so that he would not be entitled to an award regardless of whether fbar payments constitute additional_amounts if that conclusion is correct the fbar question would then be moot and our opinion addressing this issue would be an advisory opinion this demonstrates the practical importance of allowing the office to conclude all aspects of its investigation and render a final administrative decision in accordance with the established procedures cooper t c pincite before we undertake review of an award_determination accepting petitioner’s interpretation of sec_7623 would produce absurd or futile results and a well-established rule_of statutory construction is to avoid such outcomes see 102_tc_380 citing 310_us_534 under- taking premature review of whistleblower claims would inevitably lead to piece- meal litigation and prevent us from trying all issues in one case both the plain language of the statute and principles of judicial policy thus support the conclu- sion that the instant petition is premature and that we lack jurisdiction over it iii foreign bank account reporting in the alternative respondent contends that this court lacks jurisdiction because payments under title are outside the scope of sec_7623 and are therefore outside the scope of our jurisdiction under sec_7623 petitioner agrees that this issue is jurisdictional and urges that the court resolve it because we have concluded that the office did not make a determination within the meaning of sec_7623 sufficient to confer jurisdiction on this court we need not decide whether fbar payments are additional_amounts for purposes of ascertaining whether the monetary threshold in sec_7623 has been met or whether that question is a jurisdictional one see friedland v com- missioner tcmemo_2011_217 102_tcm_247 not addressing the monetary threshold question when granting respondent’s motion to dismiss for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
